NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-APR-2022
                                            08:07 AM
                                            Dkt. 37 OAWST

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I

           CIDA KEIKO YONEOKA, Plaintiff-Appellee, v.
  RODEL REVILLA ARIOS; VERONICA CABRAS ARIOS; CRYSTAL BELARAS;
    DARCY BELARAS; CHRISTOPHER ARIOS, Defendants-Appellants,
   and JOHN DOES 2-50; JANE DOES 2-50; AND DOE PARTNERSHIPS,
    CORPORATIONS, GOVERNMENTAL UNITS OR OTHER ENTITIES 1-50,
                      Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


             ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By:     Ginoza, Chief Judge, Leonard and McCullen, JJ.)

             Upon consideration of the Stipulation for Dismissal of
Notice of Appeal, Filed December 14, 2021 With Prejudice, filed

March 4, 2022, by Defendants-Appellants Rodel Revilla Arios,

Veronica Cabras Arios, Crystal Belaras, Darcy Belaras, and

Christopher Arios, the papers in support, and the record, it

appears that (1) the appeal has been docketed and the filing fees

have been paid; (2) the parties stipulate to dismiss the appeal

with prejudice and bear their own attorneys' fees and costs,

under Hawai#i Rules of Appellate Procedure Rule 42(b); and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(3) the stipulation is dated and signed by counsel for all

parties appearing in the appeal.

          Therefore, IT IS HEREBY ORDERED that the stipulation is

approved and the appeal is dismissed with prejudice.        The parties

shall bear their own attorneys' fees and costs on appeal.

          DATED:   Honolulu, Hawai#i, April 13, 2022.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge
                                       /s/ Sonja M.P. McCullen
                                       Associate Judge




                                   2